FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


TASHA WILLIAMSON, an individual,          No. 20-55966
               Plaintiff-Appellee,
                                             D.C. No.
                 v.                       3:18-cv-02394-
                                            WQH-JLB
CITY OF NATIONAL CITY; LUCKY
NGUYEN; JOHN MCGOUCH,
            Defendants-Appellants.          OPINION

      Appeal from the United States District Court
        for the Southern District of California
      William Q. Hayes, District Judge, Presiding

         Argued and Submitted June 10, 2021
                Pasadena, California

                Filed January 24, 2022

  Before: Susan P. Graber, Consuelo M. Callahan, and
          Danielle J. Forrest, Circuit Judges.

               Opinion by Judge Forrest
2          WILLIAMSON V. CITY OF NATIONAL CITY

                          SUMMARY *


                           Civil Rights

    The panel reversed the district court’s denial of
defendants’ summary judgment motion asserting qualified
immunity in an action brought pursuant to 42 U.S.C. § 1983
and state law alleging that police officers used excessive
force when they removed plaintiff from a city council
meeting where she and others were protesting.

    The protest prevented the city council meeting from
continuing and police officers warned the protesters that they
had to leave the meeting room or they would be arrested. The
protesters refused to leave and passively resisted being
removed by going limp. Officers handcuffed the protesters
and carried or pulled them by their arms from the meeting
room. Plaintiff Tasha Williamson alleged that she suffered
wrist and shoulder injuries when she was forcibly removed.

    The panel determined that it had jurisdiction over this
interlocutory appeal, noting that whether an officer’s
conduct violates the Fourth Amendment is a legal issue. The
panel next held that it had jurisdiction over the denial of
summary judgment on Williamson’s California’s Tom Bane
Civil Rights Act (the Bane Act) claim, under the doctrine of
pendent appellate jurisdiction because the rulings related to
that claim and Williamson’s Section 1983 claim were
inextricably intertwined.



    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
          WILLIAMSON V. CITY OF NATIONAL CITY                3

     The panel concluded that the Officers did not violate
Williamson’s Fourth Amendment rights; therefore, there
was no need to address the clearly-established prong of the
qualified immunity analysis. Even viewing the evidence in
Williamson’s favor, the type and amount of force used by
the Officers in this case was minimal. The Officers did not
strike Williamson, throw her to the ground, or use any
compliance techniques or weapons for the purpose of
inflicting pain on her. Rather, they held her by her arms and
lifted her so they could pull her out of the meeting room after
she went limp and refused to leave on her own or cooperate
in being removed.

    The panel further concluded that although National
City’s interest in forcibly removing Williamson from the city
council meeting was low, it was not nonexistent; the city was
not required to permit the organized lawlessness conducted
by the protestors. The panel concluded that the severity of
the officers’ intrusion and the weight of National City’s
interests were aligned; that is, the city’s interests were low,
and the Officers’ use of force was appropriately minimal.
The Officers were therefore entitled to qualified immunity.
Because the panel concluded that defendants did not violate
Williamson’s Fourth Amendment rights, it reversed the
district court’s decision denying summary judgment on
Williamson’s Bane Act claims.
4         WILLIAMSON V. CITY OF NATIONAL CITY

                         COUNSEL

Lee H. Roistacher (argued), Mitchell D. Dean, and
Heather E. Paradis, Dean Gazzo Roistacher LLP, Solana,
Beach, California, for Defendants-Appellants.

Douglas S. Gilliland (argued), The Gilliland Firm, San
Diego, California, for Plaintiff-Appellee.


                         OPINION

FORREST, Circuit Judge:

    This excessive force case concerns how police officers
responded to a protest that Plaintiff Tasha Williamson and
others participated in during a National City, California, city
council meeting. The protest prevented the city council
meeting from continuing, and police officers warned the
protesters that they had to leave the meeting room or they
would be arrested. The protesters refused to leave and
passively resisted being removed by going limp. Officers
handcuffed the protesters and carried or pulled them by their
arms from the meeting room. Williamson sued under
42 U.S.C. § 1983, alleging that she suffered wrist and
shoulder injuries when she was forcibly removed. We
conclude that the officers did not use excessive force in
violation of the Fourth Amendment, and we reverse the
district court’s denial of the officers’ summary judgment
motion asserting qualified immunity.
           WILLIAMSON V. CITY OF NATIONAL CITY                         5

                       I. BACKGROUND 1

                          A. The protest

    In July 2018, protestors, including Williamson,
performed a “die-in” at a city council meeting in National
City, related to the death of Earl McNeil, a black man who
died in police custody. 2 At a predetermined time, the
protestors disrupted the meeting by chanting, and several of
them made their way toward the public speaking podium and
city council members. After showing the city council
members their “bloody hands,” six protesters lay down on
the ground near the podium, keeping their red-painted hands
raised and chanting “I am Earl McNeil,” and “you have
blood on your hands.” Several other people associated with
the protest remained in the audience showing painted red
hands, chanting, and video-recording the demonstration. The
mayor called for order, but the protesters refused to stop their
demonstration, and the council meeting was adjourned.

    A few minutes after the protest began, National City
police officers informed the protesters that they would be
arrested if they did not leave the podium area. When the six
protesters ignored repeated requests to leave, the officers

    1
       Given the procedural posture of this case, we present the facts in
the light most favorable to Williamson. Ames v. King County, 846 F.3d
340, 347 (9th Cir. 2017). However, “[w]e do not credit a party’s version
of events that the record, such as an unchallenged video recording of the
incident, ‘quite clearly contradicts.’” Rice v. Morehouse, 989 F.3d 1112,
1120 (9th Cir. 2021) (quoting Scott v. County of San Bernardino, 903
F.3d 943, 952 (9th Cir. 2018)); see also Scott v. Harris, 550 U.S. 372,
380–81 (2007).

    McNeil’s death was ruled a homicide by the medical examiner. See
    2

DA Releases Video of Earl McNeil’s Detention by National City Police,
NBC News San Diego, Sept. 22, 2018.
6          WILLIAMSON V. CITY OF NATIONAL CITY

began arresting them. The protesters had previously agreed
that, if arrested, they would act as dead weight and refuse to
cooperate with being removed. The six protestors followed
through with this agreement, and officers pulled or carried
each of them out.

                     B. Williamson’s arrest

     Officers Lucky Nguyen and John McGough 3 (the
Officers), handcuffed Williamson with her wrists behind her
back and brought her to a seated position. But as they lifted
her toward a standing position, they lost their grip on her and
she rolled back to the ground on her stomach. The Officers
then repositioned Williamson onto her back and again tried
lifting her. Officer Nguyen held Williamson under her left
arm, and Officer McGough held her under her right arm. As
they lifted her up, Williamson initially placed her feet under
her, but she did not support her own weight. The Officers
struggled to lift Williamson and pulled her backward by her
arms and wrists while she was in nearly a seated position.
Williamson was loudly chanting before the Officers started
removing her from the room. During the approximately
12 seconds that she was being pulled from the room,
Williamson screamed continually. As the Officers and
Williamson approached the exit door, Officer McGough
released Williamson’s upper right arm, and Officer Nguyen
dragged her through the doorway alone, by her left wrist and
forearm.

    In the hallway outside the meeting room, Williamson
told the Officers that they had hurt her shoulder, and they

    3
      Officer McGough’s name is spelled inconsistently throughout the
record and the district court’s decision. This opinion uses the spelling
from Officer McGough’s declaration.
           WILLIAMSON V. CITY OF NATIONAL CITY                           7

called an ambulance. The Officers also double-cuffed
Williamson to lessen the tension on her arms and make her
more comfortable, but she complained that they were “still
pulling” her arms in doing so. Paramedics arrived, evaluated
Williamson, and offered to take her to the hospital, but she
refused to go with them. The Officers then arrested
Williamson and took her to a detention facility. After she
was released the next morning, Williamson drove herself to
the hospital. She suffered a sprained wrist, mild swelling,
and a torn rotator cuff. 4

             C. Summary judgment proceedings

    Williamson sued the Officers under 42 U.S.C. § 1983
and California’s Tom Bane Civil Rights Act (the Bane Act),
Cal. Civ. Code § 52.1, alleging that they used excessive
force against her in violation of the Fourth Amendment.
Specifically, she claimed that it was excessive for them to
“pull[] the full weight of her body by her hyperextended
arms.” The Officers moved for summary judgment based on
qualified immunity. The district court denied the Officers’
motion concluding—in pertinent part—that Williamson
“present[ed] a genuine issue of material fact as to the
excessive force claim regarding [the Officers’] pulling of
[Williamson]’s arms and hands such that a reasonable jury
could find excessive force in violation of 42 U.S.C. § 1983.”
Considering whether existing law clearly established a
constitutional violation, the district court held that “[i]t was
clearly established at the time of the incident that Defendant
    4
      The parties dispute whether the torn rotator cuff resulted from this
incident or from a prior arrest that is the subject of a different lawsuit.
Because this case is on appeal from a denial of summary judgment, we
lack jurisdiction to resolve factual disputes and must accept
Williamson’s version of events. See Isayeva v. Sacramento Sheriff’s
Dep’t, 872 F.3d 938, 945 (9th Cir. 2017).
8        WILLIAMSON V. CITY OF NATIONAL CITY

Nguyen’s and Defendant McGou[g]h’s use of force must be
reasonable under the circumstances.”

                    II. DISCUSSION

    We typically lack jurisdiction to hear interlocutory
appeals from denials of summary judgment, but an exception
exists for denials premised on qualified immunity. Isayeva,
872 F.3d at 944–45; see 28 U.S.C. § 1291. However, this
exception is limited to legal issues, not factual disputes;
whether an officer’s conduct violated the Fourth
Amendment is a legal issue. See Plumhoff v. Rickard,
572 U.S. 765, 773 (2014). We have jurisdiction over the
denial of summary judgment on Williamson’s Bane Act
claims under the doctrine of pendent appellate jurisdiction
because the rulings related to that claim and Williamson’s
Section 1983 claim are inextricably intertwined. See Huskey
v. City of San Jose, 204 F.3d 893, 903–04 (9th Cir. 2000).
We review de novo “a district court’s denial of summary
judgment on qualified immunity grounds.” Roybal v.
Toppenish Sch. Dist., 871 F.3d 927, 931 (9th Cir. 2017).

                  A. Section 1983 claims

    The Fourth Amendment protects against unreasonable
seizures. Torres v. Madrid, 141 S. Ct. 989, 995 (2021). An
arrest is the “quintessential seizure of the person.” Id.
(internal quotation marks and citation omitted). Qualified
immunity shields a police officer from liability for civil
damages under Section 1983 “unless the officer[] violated a
clearly established constitutional right.” Monzon v. City of
Murrieta, 978 F.3d 1150, 1156 (9th Cir. 2020). Thus, the
qualified-immunity analysis involves two prongs:
(1) whether the officer’s conduct violated a constitutional
right, and (2) whether that right “was clearly established at
the time of the events at issue.” Id. Here, we conclude that
          WILLIAMSON V. CITY OF NATIONAL CITY                9

the Officers did not violate Williamson’s Fourth
Amendment rights; therefore, we have no need to address
the clearly-established prong of the analysis.

    “In evaluating a Fourth Amendment claim of excessive
force, we ask ‘whether the officers’ actions [wer]e
“objectively reasonable” in light of the facts and
circumstances confronting them.’” Rice, 989 F.3d at 1121
(quoting Graham v. Connor, 490 U.S. 386, 397 (1989)). To
determine whether an officer’s actions were objectively
reasonable, we consider: “(1) the severity of the intrusion on
the individual’s Fourth Amendment rights by evaluating the
type and amount of force inflicted, (2) the government’s
interest in the use of force, and (3) the balance between the
gravity of the intrusion on the individual and the
government’s need for that intrusion.” Id. (quoting Lowry v.
City of San Diego, 858 F.3d 1248, 1256 (9th Cir. 2017) (en
banc)) (internal quotation marks omitted). “We must judge
the reasonableness of a particular use of force ‘from the
perspective of a reasonable officer on the scene, rather than
with the 20/20 vision of hindsight.’” Id. (quoting Graham,
490 U.S. at 396). It is also well-established that police
officers “are not required to use the least intrusive degree of
force possible.” Lowry, 858 F.3d at 1259 (internal quotations
and citation omitted).

               1. Type and amount of force

    We consider the “specific factual circumstances” of the
case in classifying the force used. Id. at 1256. The nature and
degree of physical contact are relevant to this analysis,
Forrester v. City of San Diego, 25 F.3d 804, 807 (9th Cir.
1994), as are the “risk of harm and the actual harm
experienced,” Nelson v. City of Davis, 685 F.3d 867, 879
(9th Cir. 2012). For example, in Forrester we held that
police officers did not act unreasonably in using “pain
10        WILLIAMSON V. CITY OF NATIONAL CITY

compliance techniques” against protesters because this use
of force was “less significant than most . . . [where] police
did not threaten or use deadly force and did not deliver
physical blows or cuts.” 25 F.3d at 807. Instead, the officers
used “physical pressure . . . on the demonstrators’ limbs in
increasing degrees, resulting in pain.” Id.; see also Johnson
v. County of Los Angeles, 340 F.3d 787, 793 (9th Cir. 2003)
(describing “hard pulling and twisting” used to remove a
fleeing armed robbery suspect from a car as a “minimal
intrusion” under the circumstances). Similarly, in Felarca v
Birgeneau, 891 F.3d 809, 817 (9th Cir. 2018), we held that
police officers’ baton strikes and jabs against a mass of
student protestors who blocked police from accessing tents
erected on campus in violation of university policy was a
minimal use of force under the circumstances. On the other
hand, in Nelson we held that shooting someone in the face
with a pepperball when trying to break up a party was a
“significant” intrusion where “officers were advised not to
shoot pepperballs indiscriminately or at individuals that
were not posing a threat,” “[t]he possibility of serious injury
was apparent to the officers at the time of the shooting,” and
the pepperball caused “significant damage to [plaintiff’s]
eye.” 685 F.3d at 878–79.

    Even viewing the evidence in Williamson’s favor, the
type and amount of force used by the Officers in this case
was minimal. The Officers did not strike Williamson, throw
her to the ground, or use any compliance techniques or
weapons for the purpose of inflicting pain on her. Rather,
they held her by her arms and lifted her so they could pull
her out of the meeting room after she went limp and refused
to leave on her own or cooperate in being removed.

   Moreover, the inherent risk of two officers pulling
someone who has gone limp and refuses to move by her own
          WILLIAMSON V. CITY OF NATIONAL CITY                11

power is not significant. It cannot reasonably be disputed
that the force the Officers used in this case was less
significant than “yanking, pulling, jerking, and twisting” a
person whose legs are pinned underneath a car seat—which
we have deemed a minimal intrusion. Johnson, 340 F.3d
at 792–93. Indeed, the officers’ removing Williamson in the
manner that they did also was a lesser degree of force than
what was used in Forrester and Felarca, where officers used
techniques and weapons to intentionally inflict physical pain
on the protesters. In fact, the protesters in Forrester even
argued that “dragging and carrying” them would have been
a more reasonable use of force than the pain compliance
techniques that the officers used. 25 F.3d at 807.

    Finally, Williamson’s injuries—a sprained wrist, mild
swelling, and a torn rotator cuff—though not trivial, are
roughly equivalent to those in Forrester (bruises, pinched
nerve, broken wrist) and much less severe than those in
Johnson (rendered a paraplegic). And in both of those cases,
we concluded that the intrusion at issue was minimal despite
the injuries that occurred. We conclude the same here.

    In reaching a contrary conclusion, the district court
focused exclusively on Williamson’s injuries. But that is not
the only factor relevant to this analysis; the type and amount
of force used and the risk of harm it created must also be
considered. See Nelson, 685 F.3d at 879. Consideration of
both the actual harm and the risk of harm is important as the
Fourth Amendment is concerned with reasonableness. Id.
at 878. There can be situations in which the risk of harm
presented is objectively less significant than the actual harm
that results. And if a person reacts more adversely to a use
of force than would be expected objectively, that does not
itself establish that “a reasonable officer on the scene” failed
12        WILLIAMSON V. CITY OF NATIONAL CITY

to appreciate the risks presented and act accordingly. Rice,
989 F.3d at 1121 (citation omitted).

    For these reasons, we conclude that the totality of
circumstances in this case establishes that the type and
amount of force that the Officers used was minimal.

                 2. Governmental interest

    Next, we “evaluate the state’s interests at stake by
considering ‘(1) how severe the crime at issue was,
(2) whether the suspect posed an immediate threat to the
safety of the officers or others, and (3) whether the suspect
was actively resisting arrest or attempting to evade arrest by
flight.’” Rice, 989 F.3d at 1121 (quoting Mattos v. Agarano,
661 F.3d 433, 443 (9th Cir. 2011) (en banc)). “Among these
considerations, the ‘most important’ is the second factor—
whether the suspect posed an immediate threat to others.” Id.
(quoting Isayeva, 872 F.3d at 947). “These factors are non-
exhaustive, and we examine the totality of the
circumstances, including the availability of less intrusive
alternatives to the force employed and whether proper
warnings were given.” Id. at 1121–22 (internal citation
omitted). Where an arrestee’s conduct risks the lives or
safety of innocent bystanders, the court also considers her
relative culpability under the second factor. See Scott,
550 U.S. at 384.

    It is undisputed that Williamson’s crime was minor, that
she posed no threat to anyone, and that she was not actively
resisting arrest. Nonetheless, the Officers argue that they had
a legitimate interest in removing and arresting her,
particularly where proper warnings were given before they
used any physical force. They also argue that we should
consider Williamson’s “relative culpability” in refusing to
get up. Williamson counters that the governmental interest
         WILLIAMSON V. CITY OF NATIONAL CITY               13

was “about as low as it gets,” even considering her relative
culpability.

    We conclude that National City’s interest in forcibly
removing Williamson from the city council meeting was
low, but it was not nonexistent. Williamson’s nonviolent
disruption of the city council meeting was a minor offense.
And where Williamson’s actions did not pose any physical
danger to others, we do not consider her relative culpability.
See id. But even if the city’s interest was low given the lack
of exigency posed by threat of harm or other factors, this
does not mean that the city was “required to permit the
‘organized lawlessness’ conducted by the protestors.”
Felarca, 891 F.3d at 818. “Even passive resistance may
support the use of some degree of governmental force if
necessary to attain compliance . . . depend[ing] on the
factual circumstances underlying that resistance.” Nelson,
685 F.3d at 881 (quoting Bryan v. MacPherson, 630 F.3d
805, 830 (9th Cir. 2010)) (internal quotation marks omitted).
Moreover, the risk posed by the protesters was not zero.
While the six who laid down near the podium were docile
and merely refused to leave the area when directed, other
protesters (or people sympathetic to the protesters’
demonstration) who remained in the audience area were
yelling at the officers and at times trying to push into the
podium area. This is not the same strain of risk posed by the
crowds in Forrester and Felarca, but it is nonetheless
relevant in assessing the totality of circumstances that the
officers faced when they decided to remove the protesters
participating in the demonstration rather than allow the
demonstration to continue.

   It goes without saying that citizens have a right to
express their disagreement and dissatisfaction with
government at all levels. But they do not have a right to
14       WILLIAMSON V. CITY OF NATIONAL CITY

prevent duly installed government from performing its
lawful functions. See Felarca, 891 F.3d at 818. To conclude
otherwise would undermine the very idea of ordered society.
See id. Officers repeatedly warned the protesters that they
had to leave the front of the meeting room or they would be
arrested, and they refused to comply. Their demonstration
disrupted the city council meeting, which was adjourned “for
order to be restored.” National City’s choice was to allow the
protesters to remain in the city council’s meeting room until
they chose to leave on their own—which the constitution
does not require—or to forcibly remove them. Williamson
has not identified any less intrusive means available to the
Officers for restoring order in the city council room so that
the city’s legitimate business could proceed. Other means of
physically removing her when she refused to leave or
cooperate with being moved, such as using more officers to
carry her or pulling her by her legs instead of her arms,
would not have involved an appreciably smaller risk of
causing pain or injury. In sum, we conclude that, as in
Forrester, National City had a legitimate interest in
“dispersing and removing lawbreakers,” but the extent of its
interest was low because it was not facing a voluminous
crowd acting with a “concerted effort to invade private
property, obstruct business, and hinder law enforcement,” as
was the case in Forrester. 25 F.3d at 807; see also Felarca,
891 F.3d at 818; Nelson, 685 F.3d at 880 (“Although the
officers plainly had an interest in clearing the apartment
complex . . . , the desire to do so quickly, in the absence of
any actual exigency, cannot legitimize the application of
force when it is not otherwise justified.”).

                  3. Balance of interests

   Finally, we must weigh the Officers’ intrusion onto
Williamson’s Fourth Amendment rights through their use of
         WILLIAMSON V. CITY OF NATIONAL CITY               15

physical force against National City’s interests in responding
to illegal conduct and restoring order in the city council
meeting room. We conclude that the severity of the Officers’
intrusion and the weight of National City’s interests are
aligned; that is, the city’s interests were low, and the
Officers’ use of force was appropriately minimal.

    Williamson testified that she and the other protesters had
decided in advance that they would not willingly leave the
meeting room. The very purpose of their protest was to
disrupt the city council meeting and interfere with the city
conducting its business. Thus, they created a situation in
which the city had to either succumb to the disruption or use
some amount of force to remove the protesters from the
meeting room. The city chose the latter, and the “undisputed
evidence shows that the officers used only the force
reasonably necessary to remove [Williamson] from the
meeting.” Acosta v. City of Costa Mesa, 718 F.3d 800, 826
(9th Cir. 2013) (per curiam).

    Williamson could have avoided or reduced the pain and
injury she alleges she suffered from the Officers’ conduct by
cooperating with them and leaving the room under her own
power. She did not. But her choice does not render the
Officers’ conduct unreasonable. To conclude otherwise
would be to discount entirely the City’s legitimate interests
in maintaining order and ensuring that the public’s business
is not circumvented by people engaging in disruptive, albeit
nonviolent, conduct.

    Because we conclude that the Officers did not use
excessive force in violation of Williamson’s Fourth
Amendment rights, they are entitled to qualified immunity
as a matter of law.
16       WILLIAMSON V. CITY OF NATIONAL CITY

             B. California Bane Act claims

    California’s Bane Act requires proof of an underlying
constitutional violation. Reese v. County of Sacramento,
888 F.3d 1030, 1044 (9th Cir. 2018) (“[T]he elements of the
excessive force claim under [the Bane Act] are the same as
under § 1983[.]” (quoting Chaudhry v. City of Los Angeles,
751 F.3d 1096, 1105 (9th Cir. 2014))). Because we conclude
that the Officers did not violate Williamson’s Fourth
Amendment rights, we reverse the district court’s decision
denying summary judgment on Williamson’s Bane Act
claims as well.

     REVERSED.